UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6663


NATHANAEL LENARD REYNOLDS,

                   Plaintiff - Appellant,

            v.

STATE OF SOUTH CAROLINA; WILLIAMSBURG COUNTY THIRD
JUDICIAL CIRCUIT,

                   Defendants - Appellees.



                                     No. 17-6759


NATHANAEL L. REYNOLDS,

                   Plaintiff - Appellant,

            v.

STATE OF SOUTH CAROLINA; COUNTY OF CHARLESTON,

                   Defendants - Appellees.




Appeals from the United States District Court for the District of South Carolina, at
Florence. Bruce H. Hendricks, District Judge. (4:17-cv-00298-BHH; 2:17-cv-00681-
BHH)
Submitted: September 28, 2017                                     Decided: October 3, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nathanael Lenard Reynolds, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Nathanael Lenard Reynolds appeals the district court’s orders accepting the

recommendations of the magistrate judge, dismissing his 42 U.S.C. § 1983 (2012)

complaints under 28 U.S.C. § 1915(e)(2)(B) (2012), and denying his motion for

reconsideration. *    We have reviewed the records and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Reynolds v. South

Carolina, Nos. 4:17-cv-00298-BHH; 2:17-cv-00681-BHH (D.S.C. Apr. 18, 2017; May

16, 2017; June 7, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                              AFFIRMED




       *
           Reynolds moved for reconsideration in only one of the two cases.


                                              3